internal_revenue_service number release date index number --------------------------- ------------------------------------ ------------------------------- ---------------------------------- in re ---------------------------------------------------- --------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ----------------- telephone number --------------------- refer reply to cc psi plr-120667-09 date date legend taxpayer ------------------------------------------------------------- --------------------------------------------------------------------------------- corp ------------------------------------------------------------- --------------------------------------------------------------------------------- producer -------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- - ------------------------------------------------------------- --------------------- dear ---------------- this letter responds to your letter dated --------------------- requesting a letter_ruling concerning whether the transfer of an intertie from producer to taxpayer is a nonshareholder contribution_to_capital excludable from taxpayer’s income under sec_118 of the internal_revenue_code taxpayer represents that the facts are as follows facts taxpayer a wholly-owned subsidiary of corp is a public_utility incorporated in - ------------- taxpayer’s business involves the purchase transmission distribution and sale of electricity and natural_gas services taxpayer files its federal_income_tax return as part of the consolidated_return of corp plr-120667-09 corp is the common parent of an affiliated_group_of_corporations including taxpayer corp 1’s core business is the transmission and distribution of electricity in --- --------------and ------------------ corp is a subsidiary of -------------- corp files a consolidated federal_income_tax return for its affiliated_group producer was formed to build own and operate a power plant in ---------------------- ------------- since its formation producer has been treated as a disregarded_entity for federal_income_tax purposes its sole member is --------------------------------- ------------- -- --------- a ------------- limited_liability_company was formed to own producer------------------ sole member is ---------------------------------- producer is developing a cogeneration power production facility to be located in - ----------------------------- producer and taxpayer entered into a --------- year interconnection agreement dated to be effective ----------------------- the ia the ia was filed with and accepted by the federal energy regulatory commission in ------- producer intends to construct an intertie to interconnect with taxpayer’s transmission system to transmit electricity for sale to third parties producer will transfer all ownership of the intertie to taxpayer the components of the intertie to be transferred by producer include but are not limited to certain electricity interconnection assets high voltage transmission lines safety equipment related easements licenses and permits and the interconnection facility upon transfer of the intertie by producer taxpayer will be the owner and sole operator of the intertie and the intertie will become a permanent part of taxpayer’s transmission system that can be used by taxpayer in its trade_or_business in producing gross_income taxpayer will operate maintain and repair the intertie and producer will reimburse taxpayer for certain maintenance and repair costs in addition taxpayer will own or control all of the real_property comprising the intertie producer is required to reimburse taxpayer for the cost of any real_property_taxes required to be made by taxpayer attributable to the interconnection facility portion of the intertie it is represented that taxpayer will at all times retain sole possession and control of the intertie and all real_property relating thereto taxpayer further represents the intertie will not be included in taxpayer’s rate base taxpayer will not take any depreciation_deductions with respect to the intertie and the intertie will become a permanent part of taxpayer's working_capital structure will not be compensation such as a direct payment for a specific quantifiable service provided to producer by taxpayer will be bargained for foreseeably will result in a benefit to taxpayer in an amount commensurate with its value and ordinarily will be employed in or contribute to the production of additional income and its value assured in that respect plr-120667-09 producer represents the production facility is a stand-alone generator as contemplated under notice_2001_82 the interconnection facility portion of the intertie will be used in connection with the transmission of electricity for sale to third parties and no part of the intertie is necessary solely for the transmission of electricity to the production facility or producer title and ownership of any electricity sold to power marketers or other purchasers will not be with producer prior to its transmission on the grid title to electricity will pass to each power marketer or other purchaser at the busbar on producer’s end of the interconnection facility portion of the intertie before the electricity hits the interconnection point the cost of the intertie will be capitalized by producer as an intangible asset and recovered using the straight-line method over a useful_life of years and the portion of the intertie that is a dual use intertie is reasonably expected to carry no more than percent of the projected power flows in both directions over the intertie during the first taxable years beginning in the year the intertie is placed_in_service ruling requested taxpayer requests the service to rule that the contribution of the intertie or of cash for related construction by producer to taxpayer will not be considered a contribution_in_aid_of_construction under sec_118 ciac and will be excludable from taxpayer’s income as a non-shareholder contribution_to_capital under sec_118 law and analysis sec_61 and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 as amended by a of the tax_reform_act_of_1986 the act and a of the small_business job protection act of provides that for purposes of subsection a except as provided in subsection c the term contribution to the capital of taxpayer does not include any ciac or any other contribution as a customer or potential customer sec_1_118-1 of the income_tax regulations provides in part that sec_118 also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production the legislative_history to sec_118 indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those plr-120667-09 contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83rd cong 2d sess s rep no 83d cong 2d sess notice_88_129 1988_2_cb_541 as modified and amended by notice_90_60 1990_2_cb_345 and notice_2001_82 2001_2_cb_619 provides specific guidance with respect to the treatment of transfers of property to regulated public_utilities by qualifying small power producers and qualifying cogenerators collectively qualifying facilities as defined in sec_3 of the federal power act as amended by section of purpa the amendment of sec_118 by the act was intended to require utilities to include in income the value of any ciacs made to encourage the provision of services by a utility to a customer see h_r rep no 99th cong 2d sess in a ciac transaction the purpose of the contribution of property to the utility is to facilitate the sale of power by the utility to a customer in contrast the purpose of the contribution by a qualifying_facility to a utility is to permit the sale of power by the qualifying_facility to the utility accordingly the fact that the amendments to sec_118 render ciac transactions taxable to the utility does not require a similar conclusion with respect to transfers from qualifying facilities to utilities notice_88_129 provides that with respect to transfers made by a qualifying_facility to a utility exclusively in connection with the sale of electricity by the qualifying_facility to the utility a utility will not realize income upon transfer of interconnection equipment intertie by a qualifying_facility the possibility that an intertie may be used to transmit power to a utility that will in turn transmit the power across its transmission network for sale by the qualifying_facility to another utility wheeling will not cause the contribution to be treated as a ciac further the notice provides that a transfer from a qualifying_facility to a utility will not be treated as a qualifying_facility transfer qf transfer under this notice to the extent the intertie is included in the utility’s rate base moreover a transfer of an intertie to a utility will not be treated as a qf transfer under this notice if the term of the power purchase contract is less than ten years the notice also provides that a utility that constructs an intertie in exchange for a cash payment from a qualifying_facility pursuant to a purpa contract will be deemed to construct the property under contract and will recognize income from the construction in the same manner as any other taxpayer constructing similar_property under contract subsequent to the construction of the property the qualifying_facility will be deemed to transfer the property to the utility in a qf transfer that will be treated in exactly the same plr-120667-09 manner as an in-kind qf transfer notice_2001_82 amplifies and modifies notice_88_129 notice_2001_82 extends the safe_harbor provisions of notice_88_129 to include transfers of interties from non- qualifying facilities and transfers of interties used exclusively or in part to transmit power over the utility’s transmission grid for sale to consumers or intermediaries wheeling the notice requires that ownership of the electricity wheeled passes to the purchaser prior to its transmission on the utility’s transmission grid this ownership requirement is deemed satisfied if title passes at the busbar on the generator’s end of the intertie further notice_2001_82 provides that a long-term interconnection agreement in lieu of a long-term power purchase contract may be used to satisfy the safe_harbor provisions of notice_88_129 in wheeling transactions finally notice_2001_82 requires that the generator must capitalize the cost of the property transferred as an intangible asset and recover such cost using the straight-line method over a useful_life of years in the instant case the transfer of the intertie is subject_to the guidance set forth in notice_88_129 notice_90_60 and notice_2001_82 for the following reasons the production facility is a stand-alone generator as contemplated under notice_2001_82 producer and taxpayer entered into a long-term interconnection agreement with a term of -------- years the intertie will be used in connection with the transmission of electricity for sale to third parties wheeling the cost of the intertie paid_by producer will not be included in taxpayer’s rate base taxpayer will not take any depreciation_deductions with respect to the intertie based on all available information the portion of the intertie that is a dual use intertie is reasonably expected to carry no more than percent of the projected power flows in both directions over the intertie during the first taxable years beginning in the year the intertie is placed_in_service ownership of the electricity produced by the facility that is wheeled will pass to the purchaser prior to its transmission on taxpayer’s transmission grid and the cost of the intertie will be capitalized by producer as an intangible asset and recovered using the straight-line method over a useful_life of years thus we conclude that the deemed contribution of the intertie by producer to taxpayer meets the safe_harbor requirements of notice_88_129 as amended and modified by notice_90_60 and notice_2001_82 next we must decide whether the contribution qualifies as a contribution_to_capital under sec_118 the legislative_history of sec_118 provides in part as follows this sec_118 in effect places in the code the court decisions on the subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be plr-120667-09 called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the treating the contribution as a payment for future services s rep no 83d cong 2d sess in 319_us_98 the court held that payments by prospective customers to an electric utility company to cover the cost of extending the utility’s facilities to their homes were part of the price of service rather than contributions to capital the concerned customers’ payments to a utility company for the estimated cost of constructing service facilities primary power lines that the utility company otherwise was not obligated to provide the customers intended no contribution to the company’s capital later in 339_us_583 1950_1_cb_38 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital id pincite finally in 412_us_401 the court in determining whether a taxpayer was entitled to depreciate the cost of certain facilities that had been funded by the federal government held that the governmental subsidies were not contributions to the taxpayer’s capital the court recognized that the holding in detroit edison co had been qualified by its decision in brown shoe co the court in chicago burlington quincy railroad co found that the distinguishing characteristic between those two cases was the differing purpose motivating the respective transfers in brown shoe co the only expectation of the contributors was that such contributions might prove advantageous to the community at large thus in brown shoe co since the transfers were made with the purpose not of receiving direct services or recompense but only of obtaining advantage for the general community the result was a contribution_to_capital the court in chicago burlington quincy railroad co also stated that there were other characteristics of a nonshareholder contribution_to_capital implicit in detroit edison co and brown shoe co from these two cases the court distilled some of the characteristics of a nonshareholder contribution_to_capital under both the and codes first the payment must become a permanent part of the transferee’s working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and plr-120667-09 its value assured in that respect the transfer of the intertie by producer to taxpayer possesses the characteristics of a nonshareholder contribution_to_capital as described in chicago burlington quincy railroad co first the intertie will become a permanent part of taxpayer’s working_capital structure second the transfer is not compensation_for services provided by for producer by taxpayer third the transfer is a bargained-for exchange fourth the transfer will foreseeably result in a benefit to taxpayer commensurate with its value because the intertie will become part of taxpayer’s transmission system fifth the intertie will be used by taxpayer in its trade_or_business for producing gross_income therefore taxpayer’s receipt from producer of the intertie will be a contribution_to_capital under sec_118 accordingly based solely on the foregoing analysis and the representations made by taxpayer we rule that the transfer of the intertie by producer to taxpayer will not be a ciac under sec_118 and will be excludable from the gross_income of taxpayer as a nonshareholder contribution_to_capital under sec_118 except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely nicole cimino senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy
